Silverman, J. (concurring).
On the facts of this case, whether the husband is or is not the biological parent is almost, if not quite, irrelevant to the issue of custody and visitation. If it has any remote relevance, the probative value of such evidence is far outweighed by the possible damage to the child.
Ross, Bloom and Alexander, JJ., concur with Sullivan, J. P.; Silverman, J., concurs in an opinion.
Order, Supreme Court, New York County, entered on April 13,1982, unanimously reversed, on the law, without costs and without disbursements, and respondent’s motion to direct petitioner to submit "to a blood-grouping test denied.